DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 6-11, 13, 15, and 18-38 are currently pending.
Claims 4-5, 12, 14, and 16-17 are canceled.

Response to Amendments
Applicant’s amendments filed 01/21/2021 have been entered. The affidavit filed 01/21/2021 has been entered.
Claim 38 has been amended.
The Section 103 rejections on claims 1-3, 6-11, 13, 15, and 18-37 have been maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-10, 18, 20-23, 25-26, 28-31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2011/0092353 A1).
Regarding claims 1, 23, 26, and 29-31,
Amin teaches a glass-ceramic housing (a glass-based material) for use in consumer electronic devices (Amin: abstract; par. 0008 and 0009). The glass-based material comprises a Amin: par. 0022). The glass-based material may have a transmittance of at least about 50% over a visible spectrum ranging from about 400 nm to about 700 nm which overlaps with the claimed at least about 88%/mm (Amin: par. 0021). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The glass-based material has a fracture toughness up to 1.2 MPa·m1/2 in a preferred transparent embodiment and greater than 1.2 MPa·m1/2 for a transparent embodiment as disclosed in claim 5 of Amin which is within the claimed range of at least about 0.9 MPa·m1/2 (Amin: abstract; par. 0007, 0012-0013, 0019, and 0033; claim 5).
The glass phase may comprise, in weight percent, 40-80% SiO2, 0-28% Al2O3, 0-8% B2O3, 0-18% Li2O, 0-10% Na2O, 0-11% K2O, 0-16% MgO, 0-18% CaO, 0-10% F, 0-20% SrO, 0-12% BaO, 0-8% ZnO, 0-8% P2O5, 0-8% TiO2, 0-5% ZrO2, and 0-1% SnO2 (Amin: par. 0026-0032). Therefore, Amin discloses embodiments in which the glass phase may comprise at least one of soda lime glass, alkali aluminosilicate glass, and a lithium alumina silicate glass. It is noted that the oxide mol percent ranges provided in paragraph [0034] of Applicant’s specification and are required by claim 29 overlaps with the weight percent ranges provided above from the disclosure of Amin when converted to weight percent as evidenced by selected data points from the range disclosed by Amin and Applicant’s Composition 6 (see Applicant’s specification: par. 0031-0034 and Examples in Table 3). Additionally, several additional selected oxide combinations were converted from wt% to mol%, as shown in Tables 1 and 2 below, to detail that there is a reasonable expectation for the disclosed wt% ranges of Amin to overlap with the disclosed and claimed mol% ranges of Applicant’s disclosure (See Tables 1 and 2 below). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Glass Phase Composition
Claimed Comp (mol%)
Applicant’s Comp 6 (wt%)
Applicant’s Comp 6 (mol%)
Amin (wt%)
SiO2
55-75
66.1
70.5
40-80
Al2O3
10-20
21
13.2
0-28
Li2O
0-8
1.9
4.1
0-18
Na2O
0-4
0.5
0.5
0-10
MgO
0-12
5.7
9.1
0-16
ZrO2
0-5
4.8
2.5
0-5
SnO2
0-0.5
0.3
0.1
0-1

 
Table 2
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 1
Amin (mol%) Selection 1
Amin (wt%) Selection 2
Amin (mol%) Selection 2
Amin (wt%) Selection 3
Amin (mol%) Selection 3
SiO2
55-75
40-80
70
74.72
65
67.93
60
63.46
Al2O3
10-20
0-28
20
12.58
20
12.32
25
15.58
Li2O
0-8
0-18
2
4.29
3
6.30
3
6.38
Na2O
0-4
0-10
2
2.07
0
0
2
2.05
MgO
0-12
0-16
3
4.77
7
10.90
7
11.03
ZrO2
0-5
0-5
3
1.56
5
2.55
2.5
1.29
SnO2
0-0.5
0-1
0
0
0
0
0.5
0.21
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 4
Amin (mol%) Selection 4
Amin (wt%) Selection 5
Amin (mol%) Selection 5
SiO2
55-75
40-80
65
67.39
65
71.49
Al2O3
10-20
0-28
18
11
28
18.14
Li2O
0-8
0-18
3
6.26
2
4.42
Na2O
0-4
0-10
2
2.01
2
2.13
MgO
0-12
0-16
7
10.82
2
3.28
ZrO2
0-5
0-5
5
2.53
1
0.54
SnO2
0-0.5
0-1
0
0
0
0


The crystalline phase may be dispersed within the glass phase and may comprise β-quartz, mullite, spodumene, lithium disilicate, and/or spinel (Amin: Table 1; par. 0026-0030, and 0034-0046; claims 11-14) which are the compositions utilized in Applicant’s specification (Applicant’s specification: par. 0038). 
Amin is silent towards a surface of the glass-based material, when scratched with a Knoop diamond at a load of at least 5 N to form a scratch having a width w, is free of chips having a size of greater than 3w. However, Amin does disclosure the glass-ceramic exhibits good machinability and will exhibit minimal chips (Amin: par. 0015).
However, Amin teaches the glass-based material has the structure and composition as required by the claims and disclosed in Applicant’s specification as noted above. Applicant discloses that the glass-based material may be formed from a variety of different processes (Applicant’s specification: par. 0069). It is noted that the glass-based material of Amin is processed in similar manner as that of Applicant’s glass-based materials. That is, the time and temperatures of various heat treatments are overlapping with the heat treatment times and Amin: par. 0048-0050 and Applicant’s specification: par. 0083). The resulting glass-based material of Amin may also undergo an ion exchange process to strengthen the glass in which Amin utilizes overlapping molten alkali salt baths with overlapping time and temperatures (Amin: par. 0022 and Applicant’s specification: par. 0070-0074). Thus, Amin teaches a substantially similar method of forming the glass-based material involving forming the glass-based material through heat treatments followed by ion-exchange strengthening. That is, it would be expected that the glass-based material of Amin would intrinsically possess the same characteristics as the claimed glass-based material and would be expected be free of chips having a size of greater than 3w when scratched with a Knoop diamond at a load of at least 5 N. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 7,
Amin teaches the glass-based material required by claim 1. Amin further teaches the glass-based material is ion exchanged (Amin: par. 0022). The glass-based material has a ring-on-ring strength of 350 MPa for Example 1 and 400 MPa for Example 2 (Amin: par. Table 1; 0033) which is within the claimed range of at least about 250 MPa. 
Amin does not explicitly teach the ring-on-ring test is explicitly abraded testing; however, Amin does teach the required strength in some embodiments along with teaching the same structure for the glass-based material as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as a yielding the same results when tested with an abraded ring-on-ring test. 
Regarding claim 8,
Amin teaches the glass-based material required by claim 1. Amin is silent towards the glass-based material having a coefficient of thermal expansion of less than about 45 x 10-7 K-1.
However, Amin teaches the claimed glass-based ceramic disclosed in the claims and the specification as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as a coefficient of thermal expansion of less than about 45 x 10-7 K-1. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 9,
Amin teaches the glass-based material required by claim 1. Amin further teaches examples in which the glass-based material may have an elastic modulus (a Young’s modulus) within the claimed range of about 80 GPa to about 100 GPa. It is noted that “about” slightly extends the endpoints of the range. For example, Table 1 details that Example 1 has a modulus of 86 GPa; Example 2 may have a modulus of 103 (which is within the range due to the “about” language); Example 9 may have a modulus of 82 GPa (Amin: Table 1; par. 0033).
Additionally, Amin teaches the claimed glass-based ceramic disclosed in the claims and the specification as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as a Young’s modulus -7 K-1. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 10,
Amin teaches the glass-based material required by claim 1. Amin further teaches the glass-based material may have a thickness of 2 mm (Amin: par. 0023) which is within the claimed range of from about 0.1 mm to about 2 mm. Amin is silent towards the glass-based material having at least about a 60% survival rate when dropped in an inverted ball on sandpaper test with a 4.2 g stainless steel ball having a diameter of 10 mm form a drop height of 80 cm onto a 30 grit sandpaper positioned above the surface of the glass-based material so there is a 100 µm air gap, wherein the survival rate is based on testing at least 5 samples.
However, Amin teaches the claimed glass-based ceramic disclosed in the claims and the specification as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as having a 60% survival rate when dropped in an inverted ball drop test from a height of about 80 cm in the claimed manner. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claims 18, 25, 28, and 35-38,
Amin teaches a glass-ceramic housing (a glass-based material) for use in consumer electronic devices (Amin: abstract; par. 0008 and 0009). The glass-based material comprises a Amin: par. 0022). The glass-based material may have a transmittance of at least about 50%/mm over a visible spectrum ranging from about 400 nm to about 700 nm which overlaps with the claimed at least about 88%/mm (Amin: par. 0021). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The glass-based material has a fracture toughness of greater than 1.2 MPa·m1/2 in a preferred transparent embodiment and greater than 1.2 MPa·m1/2 in a transparent embodiment as detailed in claim 5 which is within the claimed range of at least about 0.9 MPa·m1/2 (Amin: abstract; Table 1; par. 0007, 0012-0013, 0019, 0033, and 0055; claim 5). Amin further teaches examples in which the glass-based material may have an elastic modulus (a Young’s modulus) within the claimed range of about 80 GPa to about 100 GPa. It is noted that the use of  “about” in the claim language slightly extends the endpoints of the range. For example, Table 1 details that Example 1 has a modulus of 86 GPa; Example 2 may have a modulus of 103 (which is within the range due to the “about” language); Example 9 may have a modulus of 82 GPa (Amin: Table 1; par. 0033).
The glass phase may comprise, in weight percent, 40-80% SiO2, 0-28% Al2O3, 0-8% B2O3, 0-18% Li2O, 0-10% Na2O, 0-11% K2O, 0-16% MgO, 0-18% CaO, 0-10% F, 0-20% SrO, 0-12% BaO, 0-8% ZnO, 0-8% P2O5, 0-8% TiO2, 0-5% ZrO2, and 0-1% SnO2 (Amin: par. 0026-0032). Therefore, Amin discloses embodiments in which the glass phase may comprise at least one of soda lime glass, alkali aluminosilicate glass, and a lithium alumina silicate glass. It is noted that the oxide mol percent ranges provided in paragraph [0034] of Applicant’s specification and are required by claim 35 overlaps with the weight percent ranges provided see Applicant’s specification: par. 0031-0034 and Examples in Table 3). Additionally, several additional selected oxide combinations in Amin, as shown in Tables 1 and 2 below, were converted from wt% to mol% to detail that there is a reasonable expectation for the disclosed wt% ranges of Amin to overlap with the disclosed and claimed mol% ranges of Applicant’s disclosure (See Tables 1 and 2 below). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Glass Phase Composition
Claimed Comp (mol%)
Applicant’s Comp 6 (wt%)
Applicant’s Comp 6 (mol%)
Amin (wt%)
SiO2
55-75
66.1
70.5
40-80
Al2O3
10-20
21
13.2
0-28
Li2O
0-8
1.9
4.1
0-18
Na2O
0-4
0.5
0.5
0-10
MgO
0-12
5.7
9.1
0-16
ZrO2
0-5
4.8
2.5
0-5
SnO2
0-0.5
0.3
0.1
0-1

 




Table 2
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 1
Amin (mol%) Selection 1
Amin (wt%) Selection 2
Amin (mol%) Selection 2
Amin (wt%) Selection 3
Amin (mol%) Selection 3
SiO2
55-75
40-80
70
74.72
65
67.93
60
63.46
Al2O3
10-20
0-28
20
12.58
20
12.32
25
15.58
Li2O
0-8
0-18
2
4.29
3
6.30
3
6.38
Na2O
0-4
0-10
2
2.07
0
0
2
2.05
MgO
0-12
0-16
3
4.77
7
10.90
7
11.03
ZrO2
0-5
0-5
3
1.56
5
2.55
2.5
1.29
SnO2
0-0.5
0-1
0
0
0
0
0.5
0.21
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 4
Amin (mol%) Selection 4
Amin (wt%) Selection 5
Amin (mol%) Selection 5
SiO2
55-75
40-80
65
67.39
65
71.49
Al2O3
10-20
0-28
18
11
28
18.14
Li2O
0-8
0-18
3
6.26
2
4.42
Na2O
0-4
0-10
2
2.01
2
2.13
MgO
0-12
0-16
7
10.82
2
3.28
ZrO2
0-5
0-5
5
2.53
1
0.54
SnO2
0-0.5
0-1
0
0
0
0


The crystalline phase may be dispersed within the glass phase and may comprise β-quartz, mullite, spodumene, lithium disilicate, and/or spinel (Amin: Table 1; par. 0026-0030, and 0034-0046; claims 11-14) which are the compositions utilized in Applicant’s specification (Applicant’s specification: par. 0038
Amin is silent towards the glass-based material having a coefficient of thermal expansion of less than about 45 x 10-7 K-1.
However, Amin teaches the glass-based material has the structure and composition as required by the claims and disclosed in Applicant’s specification as noted above. Further, Applicant notes that the glass-based material may be formed from a variety of different processes (Applicant’s specification: par. 0069). It is noted that the glass-based material of Amin is processed in similar manner as that of Applicant’s glass-based materials. That is, the time and temperatures of heat treatments overlaps with the heat treatment times and temperatures utilized in the formation of Composition 6 in Applicant’s specification (Amin: par. 0048-0050 and Applicant’s specification: par. 0083). The resulting glass-based material of Amin may also undergo an ion exchange process to strengthen the glass in which Amin utilizes overlapping molten alkali salt baths with overlapping time and temperatures (Amin: par. 0022 and Applicant’s specification: par. 0070-0074). Thus, Amin teaches a substantially similar method of forming the glass-based material involving forming the glass-based material through heat treatments followed by ion-exchange strengthening. That is, it would be expected that the glass-based material of Amin would intrinsically possess the same characteristics as the claimed glass-based material such as having a coefficient of thermal expansion of less than about 45 x 10-7 K-1. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 20,
Amin teaches the glass-based material required in claim 18. Amin further teaches the glass-based material is ion exchanged (Amin: par. 0022). The glass-based material has a ring-on-Amin: par. Table 1; 0033) which is within the claimed range of at least about 250 MPa. 
Amin does not explicitly teach the ring-on-ring test is explicitly abraded testing; however, Amin does teach the required strength along with teaching the same structure for the glass-based material as described in the rejection of claim 18 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as a yielding the same results when tested with an abraded ring-on-ring test. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 21,
Amin teaches the glass-based material required by claim 18. Amin further teaches the glass-based material may have a thickness of 2 mm (Amin: par. 0023) which is within the claimed range of from about 0.1 mm to about 2 mm. Amin is silent towards the glass-based material having at least about a 60% survival rate when dropped in an inverted ball on sandpaper test with a 4.2 g stainless steel ball having a diameter of 10 mm form a drop height of 80 cm onto a 30 grit sandpaper positioned above the surface of the glass-based material so there is a 100 µm air gap, wherein the survival rate is based on testing at least 5 samples.
However, Amin teaches the claimed glass-based ceramic disclosed in the claims and the specification as described in the rejection of claim 18 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as having a 60%survival rate when dropped in an inverted ball drop test from a height of about 80 cm in the claimed manner. When the claimed and prior art products are identical or substantially identical 
Regarding claim 22,
Amin teaches the glass-based material required by claim 18. Amin is silent towards a surface of the glass-based material, when scratched with a Knoop diamond at a load of at least 5 N to form a scratch having a width w, is free of chips having a size of greater than 3w. Amin further discloses the glass-ceramic exhibits good machinability and will exhibit minimal chips (Amin: par. 0015).
However, Amin teaches the claimed glass-based material disclosed in the claims and the specification as described in the rejection of claim 18 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as being free of chips having a size of greater than 3w when scratched with a Knoop diamond at a load of at least 5 N. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Claims 2, 6, 11, 13, 19, 24, 27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Goto et al. (US 8043,706 B2).
Regarding claims 2 and 6,
Amin teaches the glass-based material required in claim 1. Amin further teaches the particle sizes and other processing conditions are chosen to provide improved density before the crystallization process (Amin: par. 0052). However, Amin is silent towards the crystalline phase 
Goto teaches a glass-based composition for use in electric devices (Goto: abstract; col. 1, lin. 10-28). Goto further teaches embodiments which have a glass phase with overlapping oxide composition and compositional proportions of that disclosed by Amin and Applicant’s specification (Goto: abstract; col. 6, lin. 58-67 – col.  8 lin. 1-34). The glass-based composition of Goto may further comprise a crystalline phase composed of particles, where particles are preferably no more than 200 nm, but greater than 1 nm, which overlaps with the 5 nm to 200 nm disclosed in Applicant’s specification and thus may be considered nanocrystals (Goto: col. 6, lin. 42-50, col. 10, lin. 55-61, col. 11, lin. 62 – col. 12, lin. 1-4). The nanocrystals are present at a range of preferably from 1% by mass to 70% by mass to provide a smooth polished surface while improving mechanical strength and heat resistance (Goto: col. 6, lin. 42-50, col. 10, lin. 55-61, col. 11, lin. 62 – col. 12, lin. 1-4). It is noted that if the mass percent of Goto is converted to volume fraction there it would be expected to overlap with the volume fraction range of 10% to 98% utilized in Applicant’s specification. 
Amin and Goto are in the corresponding field of glass-based compositions for use in electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a crystalline phase for the glass-based material of Amin having particles with a mean size in the claimed range of from 5 nm to 200 nm (nanocrystals) in which the crystalline phase is present in the claimed volume fraction range from 10% to about 98% to provide for a smooth surface finish and improved mechanical strength and heat resistance as taught by Goto.
Amin teaches the claimed glass-based ceramic including the glass phase and the crystalline phase materials disclosed in the claims and the specification as described in the rejection of claim 1 above. Amin in view of Goto teaches the crystalline phase particle size and distribution as disclosed in Applicant’s specification as described above. Therefore, it is expected that the glass-based material of Amin and Goto would exhibit the same characteristics such as the glass phase and the crystalline phase having a difference in refractive index of less than about 0.025. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claims 11, 24, 27, and 32-34,
Amin teaches a glass-ceramic housing (a glass-based material) for use in consumer electronic devices (Amin: abstract; par. 0008 and 0009). The glass-based material comprises a glass phase and crystalline phase (a second phase that is different from the glass phase) dispersed within the glass phase (Amin: par. 0022). The glass-based material may have a transmittance of at least about 50%/mm over a visible spectrum ranging from about 400 nm to about 700 nm which overlaps with the claimed at least about 88%/mm (Amin: par. 0021). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The glass-based material has a fracture toughness of up to 1.2 MPa·m1/2 for a preferred transparent embodiment and greater than 1.2 MPa·m1/2 for an embodiment described in claim 5 which is within the claimed range of at least about 0.9 MPa·m1/2 and greater than 1.2 MPa·m1/2 (Amin: abstract; Table 1; par. 0007, 0012-0013, 0019, 0033, and 0055; claim 5
The glass phase may comprise, in weight percent, 40-80% SiO2, 0-28% Al2O3, 0-8% B2O3, 0-18% Li2O, 0-10% Na2O, 0-11% K2O, 0-16% MgO, 0-18% CaO, 0-10% F, 0-20% SrO, 0-12% BaO, 0-8% ZnO, 0-8% P2O5, 0-8% TiO2, 0-5% ZrO2, and 0-1% SnO2 (Amin: par. 0026-0032). Therefore, Amin discloses embodiments in which the glass phase may comprise at least one of soda lime glass, alkali aluminosilicate glass, and a lithium alumina silicate glass. It is noted that the oxide mol percent ranges provided in paragraph [0034] of Applicant’s specification and are required by claim 32 overlaps with the weight percent ranges provided above from the disclosure of Amin when converted to weight percent as evidenced by selected data points from the range disclosed by Amin and Applicant’s Composition 6 (see Applicant’s specification: par. 0031-0034 and Examples in Table 3). Additionally, several additional selected oxide combinations of Amin were converted, as shown in Tables 1 and 2, from wt% to mol% to detail that there is a reasonable expectation for the disclosed wt% ranges of Amin to overlap with the disclosed and claimed mol% ranges of Applicant’s disclosure (See Tables 1 and 2 below). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Glass Phase Composition
Claimed Comp (mol%)
Applicant’s Comp 6 (wt%)
Applicant’s Comp 6 (mol%)
Amin (wt%)
SiO2
55-75
66.1
70.5
40-80
Al2O3
10-20
21
13.2
0-28
Li2O
0-8
1.9
4.1
0-18
Na2O
0-4
0.5
0.5
0-10

0-12
5.7
9.1
0-16
ZrO2
0-5
4.8
2.5
0-5
SnO2
0-0.5
0.3
0.1
0-1

 
Table 2
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 1
Amin (mol%) Selection 1
Amin (wt%) Selection 2
Amin (mol%) Selection 2
Amin (wt%) Selection 3
Amin (mol%) Selection 3
SiO2
55-75
40-80
70
74.72
65
67.93
60
63.46
Al2O3
10-20
0-28
20
12.58
20
12.32
25
15.58
Li2O
0-8
0-18
2
4.29
3
6.30
3
6.38
Na2O
0-4
0-10
2
2.07
0
0
2
2.05
MgO
0-12
0-16
3
4.77
7
10.90
7
11.03
ZrO2
0-5
0-5
3
1.56
5
2.55
2.5
1.29
SnO2
0-0.5
0-1
0
0
0
0
0.5
0.21
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 4
Amin (mol%) Selection 4
Amin (wt%) Selection 5
Amin (mol%) Selection 5
SiO2
55-75
40-80
65
67.39
65
71.49
Al2O3
10-20
0-28
18
11
28
18.14
Li2O
0-8
0-18
3
6.26
2
4.42
Na2O
0-4
0-10
2
2.01
2
2.13
MgO
0-12
0-16
7
10.82
2
3.28
ZrO2
0-5
0-5
5
2.53
1
0.54
SnO2
0-0.5
0-1
0
0
0
0


The crystalline phase may be dispersed within the glass phase and may comprise β-quartz, mullite, spodumene, lithium disilicate, and/or spinel (crystalline ceramic phase) (Amin: Table 1; par. 0026-0030, and 0034-0046; claims 11-14) which are the compositions utilized in Applicant’s specification (Applicant’s specification: par. 0038).
Applicant notes that the glass-based material may be formed from a variety of different processes (Applicant’s specification: par. 0069). It is noted that the glass-based material of Amin is processed in similar manner as that of Applicant’s glass-based materials. That is, the time and temperatures of various heat treatments overlaps with the heat treatment times and temperatures utilized in the formation of Composition 6 in Applicant’s specification (Amin: par. 0048-0050 and Applicant’s specification: par. 0083). The resulting glass-based material of Amin may also undergo an ion exchange process to strengthen the glass in which Amin utilizes overlapping molten alkali salt baths with overlapping time and temperatures (Amin: par. 0022 and Applicant’s specification: par. 0070-0074). Thus, Amin teaches a substantially similar method of forming the glass-based material involving forming the glass-based material through heat treatments followed by ion-exchange strengthening.
Amin is silent towards the second phase comprises particles having a mean size in a range from 5 nm to 200 nm, a volume fraction of the second phase in the glass-based material is in the range from 10 to about 98%, and a difference in refractive index between the glass phase and the second phase is less than about 0.025. However, Amin does teach the particle sizes and other processing conditions are chosen to provide improved density before the crystallization process (Amin: par. 0052).
Goto teaches a glass-based composition for use in electric devices (Goto: abstract; col. 1, lin. 10-28). Goto further teaches embodiments which have a glass phase with overlapping oxide Goto: abstract; col. 6, lin. 58-67 - col.  8, lin. 1-34). The glass-based composition may further comprise a crystalline phase composed of particles which are preferably no more than 200 nm, but greater than 1 nm, which overlap with the 5 nm to 200 nm particles sizes disclosed in Applicant’s specification, and thus may be considered nanocrystals (Goto: col. 6, lin. 42-50, col. 10, lin. 55-61, col. 11, lin. 62 – col. 12, lin. 1-4). The nanocrystals may be present at a range of preferably from 1% by mass to 70% by mass to provide a smooth polished surface while improving mechanical strength and heat resistance (Goto: col. 6, lin. 42-50, col. 10, lin. 55-61, col. 11, lin. 62 – col. 12, lin. 1-4). It is noted that if the mass percent of Goto is converted to volume fraction it would be expected to overlap with the claimed volume fraction range of 10% to 98%. 
Amin and Goto are in the corresponding field of glass-based compositions for use in electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a crystalline phase for the glass-based material of Amin having particles with a mean size in the claimed range of from 5 nm to 200 nm in which the crystalline phase is present in the claimed volume fraction range from 10% to about 98% to provide for a smooth surface finish and improved mechanical strength and heat resistance as taught by Goto.
Amin teaches the claimed glass-based ceramic including the glass phase and the crystalline phase materials disclosed in the claims and the specification as described above. Amin in view of Goto teaches the crystalline phase particle size and distribution as disclosed in Applicant’s specification as described above. Therefore, it is expected that the glass-based material of Amin and Goto would exhibit the same characteristics such as the glass phase and the crystalline phase having a difference in refractive index of less than about 0.025. When the 
Regarding claim 13,
Amin in view of Goto teach the glass-based material required by claim 12. Goto teaches the crystalline particles have the claimed mean diameter (a crystalline size) as noted in the rejection of claim 12 above. Further, Amin in view of Goto teaches the same crystalline composition as required by the claims and disclosed in Applicant’s specification and would thus be expected to yield the same result when measuring the crystalline size with x-ray diffraction/Rietveld analysis.
Regarding claim 19,
Amin teaches the glass-based material required in claim 18. Amin further teaches the particle sizes and other processing conditions are chosen to provide improved density before the crystallization process (Amin: par. 0052). However, Amin is silent towards a difference in refractive index between the glass phase and the second phase is less than about 0.025.
Goto teaches a glass-based composition for use in electric devices (Goto: abstract; col. 1, lin. 10-28). Goto further teaches embodiments which have a glass phase with overlapping oxide composition and compositional proportions of that disclosed by Amin and Applicant’s specification (Goto: abstract; col. 6, lin. 58-67 – col.  8 lin. 1-34). The glass-based composition may further comprise a crystalline phase composed of particles having particles in the size of preferably no more than 200 nm but greater than 1 nm which overlaps with the 5 nm to 200 nm disclosed in Applicant’s specification and thus may be considered nanocrystals and may be present at a range of preferably from 1% by mass to 70% by mass to provide a smooth polished Goto: col. 6, lin. 42-50, col. 10, lin. 55-61, col. 11, lin. 62 – col. 12, lin. 1-4). It is noted that if the mass percent of Goto is converted to volume fraction it would overlap with the volume fraction range of 10% to 98% utilized in Applicant’s specification. 
Amin and Goto are in the corresponding field of glass-based compositions for use in electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a crystalline phase for the glass-based material of Amin having particles with a mean size in the claimed range of from 5 nm to 200 nm in which the crystalline phase is present in the claimed volume fraction range from 10% to about 98% to provide for a smooth surface finish and improved mechanical strength and heat resistance as taught by Goto.
Amin teaches the claimed glass-based ceramic including the glass phase and the crystalline phase materials disclosed in the claims and the specification as described in the rejection of claim 1 above. Amin in view of Goto teaches the crystalline phase particle size and distribution as disclosed in Applicant’s specification as described above. Therefore, it is expected that the glass-based material of Amin and Goto would exhibit the same characteristics such as the glass phase and the crystalline phase having a difference in refractive index of less than about 0.025. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Goto and in further view of Megles (US 3,313,609 A).
Regarding claims 3 and 15,
Amin in view of Goto teaches the glass-based material required by claims 2 and 11. However, Amin and Goto are silent towards the glass-based material having a crystalline phase comprising nepheline and further comprising a second crystalline phase comprising nepheline or anorthite.
Megles teaches glass-ceramic bodies with high mechanical strength composed of finely divided crystals of nepheline randomly dispersed in a glassy matrix with overlapping compositions as those disclosed in Amin (Megles: Table 1; col. 1, lin. 10-15 and 48-50; col. 5, lin. 50-57). As the crystalline phase of nepheline is in the form of finely divided particles and the claimed first and second crystalline phase may both be nepheline, the particles may each be considered a crystalline phase. Therefore, Megles teaches the first and second crystalline phase may comprise nepheline.
Amin, Goto, and Megles are in the corresponding field of glass-based material comprising crystalline phases. Therefore, it would have been obvious to one of ordinary skill in the art to utilize nepheline as a first and second crystalline phase in the glass-based material of Amin and Goto to provide a glass-ceramic body with improved mechanical strength as taught by Megles.

Response to Arguments
Applicant’s arguments in view of the affidavit filed 01/21/2021 have been fully considered but they are not found persuasive.
Applicant argues utilizing the two additional Examples (i.e. Composition A and Composition B) provided in the Affidavit that the selected embodiments within Amin do not necessarily exhibit both the claimed fracture toughness and the claimed transmittance properties. 
The affidavit is not found persuasive upon review of the additional Examples (i.e. Composition A and B) as it appears that Applicant has only tested a single property for each composition. 
Composition A appears to only test the fracture toughness in which the claimed fracture property is not met; however, Composition A has a component, As2O3, that is not present in the embodiments disclosed in Table 2 of the current or previous Office action and is not an oxide present in Applicant’s specification. It is noted that Applicant’s specification only mentions arsenic oxides as being excluded from the glass phase (Applicant’s PGpub: par. 0031). Composition A does not appear to have tested for transmittance properties. Thus, it is unclear how Composition A relates to a composition that reads on the compositions in Table 2 and Applicant’s disclosure.
Composition B does appear to read on the ranges disclosed in Table 2 of the current and previous Office action and the cited disclosure of Amin; however, Composition B appears to only test the transmittance in point 6 of the Affidavit in which it appears Composition B satisfies the claimed transmittance of at least about 88%/mm over the range of 400 nm to about 700 nm. Thus, it is unclear how Composition B refutes the claimed inherency stance that the cited ranges of Amin necessarily possess the claimed properties as they match the disclosed compositional proportions. It appears Composition B confirms this position with respect to the transmittance property. Composition B does not appear to have been tested for the fracture toughness. Therefore, the affidavit does not appear to provide sufficient information or is not clearly 
Applicant argues that the materials disclosed from Amin would not exhibit the claimed fracture toughness. Applicant points to the affidavit for allegedly providing evidence that Amin does not necessarily exhibit the claimed properties. Applicant further argues that Goto does not cure the deficiencies.
The arguments are not found persuasive for the reasons listed above regarding the evidence provided in the affidavit. The Goto reference is also maintained as there appears to be no specific argument against it in this section of the arguments. The inherency position is maintained for this and reasons previously explained in prior Office actions.
Applicant argues that one of skill in the art would not have a reasonable expectation of success in producing a glass-based material as recited by claims 1, 11, and 18 based on Amin. Applicant argues that as paragraph [0021] of Amin discloses a broader range of greater than 50% transmittance in the range of 400-700 nm than the claimed 88% transmittance there is no reasonable expectation that the embodiments of Amin would have the claimed transmittance. Applicant further points to the affidavit for evidence that the fracture toughness and the transmittance is not necessarily present in Amin.
The argument is not found persuasive as Amin discloses compositions which overlap with the claimed and disclosed proportions in Applicant’s specification that satisfy the claimed transmittance properties. Further, Composition B in Applicant’s affidavit appears to affirm that the compositions in Amin would satisfy the claimed transmittance properties as explained above. Thus, Applicant has not provided sufficient evidence or reasoning to refute rejection based on Amin.
Applicant argues that Amin would not necessarily exhibit the scratch performance required by claim 1  for the reasons previously argued and that evidence to rebut the position that Amin inherently possess the claimed transmittance properties are present in Example 1 of Amin as Example 1 details an opaque glass-based material.
The argument towards the scratch performance is not found persuasive for reasons previously outlined in the current and previous Office action. The argument that Example 1 of Amin is evidence against the inherency position is not found persuasive as Amin also discloses in paragraph [0047] that “It is readily apparent to one skilled in the art which specific heat treatments can achieve this transparency”. Thus, Amin discloses that the specific heat treatments utilized to adjust the transparency are known within the art and one of ordinary skill in the art would understand how to achieve this. Additionally, Example 1 of Amin does not satisfy the claimed and disclosed glass compositions due to the presence of additional oxides such as TiO2. Thus, Applicant’s argument against Example 1 of Amin is not commensurate in scope with all of the embodiments described in the broader disclosure of Amin do which meet the claimed and disclosed glass compositions in Applicant’s specification which satisfy the claimed properties. Applicant responds to this position on page 9 stating that the Examiner’s position that TiO2 might affect the properties goes against the established law of inherency and is not sufficient to establish inherency. The Examiner agrees with Applicant that inherency cannot be based on if Amin “might” exhibit the claimed properties. This point is in line with the Examiner’s position as it is the presence of additional oxides, such as TiO2
That is, the broader disclosure of Amin teaches overlapping compositions with the glass phase oxides and the materials utilized in the crystalline ceramic phase as noted in the rejection above which are different from Example 1.  Thus, Applicant’s argument that Example 1 would not satisfy the claimed property combination are acknowledged, however, Applicant has not provided any evidence, beyond stating Example 1 does not disclose the claimed transmittance, that the broader disclosure of Amin does not describe an embodiment which necessarily has the claimed transmittance (as required by claims 1, 11, and 18) and the claimed transmittance properties. It is noted that “Nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960) and a reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure). That is, the broader disclosure of Amin does teach embodiments of glass compositions and crystalline phase materials which necessarily have the claimed properties and the Examples of Amin were not relied upon to teach the claimed properties required in claims 1, 11, and 18.  That is, Amin discloses an embodiment, in the broader disclosure, which necessarily meets Applicant’s claimed properties as evidenced by Applicant’s specification.
Applicant argues that the materials of Amin would not necessarily exhibit the claimed coefficient of thermal expansion required by claim 18. Applicant appears to argue that since the glass-based material was shown to not have other properties (assuming fracture toughness and transmittance as alleged by the affidavit) it would not necessarily have the claimed coefficient of thermal expansion.
The argument is not found persuasive for the reasons previously listed. That is, the affidavit is not found sufficient evidence to invalidate the inherency position of the other properties. As such, there appears to be no structural difference from the claimed glass-based material and the material required by claim 18.
Applicant argues that Amin in view of Goto does not necessarily exhibit the same properties as required by claim 11 for the reasons previously argued.
The arguments are not found persuasive for the reasons previously explained above.
Applicant argues, with respect to claim 38, that while Amin does teach other crystalline ceramic phase materials in par. [0047], Amin does not disclose those materials being capable of being transparent. Applicant argues that there is no reasonable expectation of success to produce a transparent glass-ceramic material with a crystal phase other than a β-quartz.
This argument is not found persuasive as paragraphs [0021] and [0028] of Amin generally discloses the embodiments may be transparent in general and may also utilize other ceramics such as mullite.  Thus, one of ordinary skill in the art would reasonably expect the other disclosed ceramic oxide phases to also be capable of being transparent.
Applicant further cites an additional evidence reference, US 3,252,811, and notes that the compositions match or are substantially similar to the compositions in Table 2 of the Office action which are the embodiments utilized from Amin and all use β-quartz to achieve transparent and colorless materials with heat treatments similar to that of Amin. However, Applicant appears to be arguing that claim 38 narrows the possible crystalline ceramic phase options to preclude β-quartz and thus would preclude the use of Amin.
The reference appears to reinforce the Examiner’s position that the broader disclosure of Amin necessarily results in a transparent glass-based material. Further, while it is true that Amin 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783